ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Kandahar Gravel Supplies and Logistics       )      ASBCA No. 60531
                                             )
Under Contract No. W91B4L-11-P-0133          )

APPEARANCE FOR THE APPELLANT:                       Mr. Asadullah Qureshi
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Sarah E. Park, JA
                                                     Trial Attorney

           OPINION BY ADMINISTRATIVE JUDGE D' ALESSANDRIS
            ON APPELLANT'S MOTION FOR RECONSIDERATION

        Appellant has timely moved for reconsideration of our 6 March 2017 decision
in Kandahar Gravel Supplies and Logistics, ASBCA No. 60531, 17-1 BCA -,i 36,688.*
In that decision, we granted the government's motion to dismiss for lack of jurisdiction
based upon our finding that the record contained no evidence that appellant ever
submitted to the contracting officer the certification required by the Contract Disputes
Act (CDA), 41 U.S.C. § 7103(b), for claims exceeding $100,000. Familiarity with our
prior decision is presumed.

       In deciding a motion for reconsideration, the Board examines whether the
motion is based upon newly discovered evidence, mistakes in our findings of fact, or
errors oflaw. JF. Taylor, Inc., ASBCA Nos. 56105, 56322, 12-2 BCA -,i 35,125
at 172,453. Reconsideration is not intended to afford a party an opportunity to reargue
positions previously presented and rejected by the Board. Precision Standard, Inc.,
ASBCA No. 58135, 16-1BCAif36,504 at 177,859. Absent a compelling reason to
modify our original decision, the Board will deny a motion for reconsideration. ADT
Construction Group, Inc. by Timothy S. Cory, Chapter 7 Trustee, ASBCA No. 55358,
14-1BCA-,i35,508 at 174,041.

       Appellant's motion fails to demonstrate that the Board erred in finding that
appellant did not provide a CDA certification to the contracting officer. Moreover, the




* Judge Stempler who participated in the decision has since retired.
Board has previously considered and rejected the arguments presented in appellant's
motion. Accordingly, appellant has failed to show a compelling reason for us to
modify our original decision.

                                    CONCLUSION

       For the reasons stated above, appellant's motion for reconsideration is denied.

       Dated: 6 June 2017



                                                  DAVID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur



 RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Acting Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60531, Appeal of
Kandahar Gravel Supplies and Logistics, rendered in conformance with the Board's
Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2